Title: Abigail Adams to Mary Smith Cranch, 1774
From: Adams, Abigail
To: Cranch, Mary Smith


     
      Dear Sister
      
       1774
       
      
     
     I was yesterday at Weymouth where I received your Letter, and the saffron risbands &c. I thank you and Cousin Betsy both; I expect you a thursday, but from all I can find out, I do not think the visit will be to any purpose; there seems to me to be at present a real aversion to change of state.  having quited one has no inclination for an other; so things look to me. I am really sorry upon all accounts, the merrit of the person unquestionable, their Sentiments so generous, upon both sides. What pitty tis we cannot reason ourselves into love? The villan, the urchin is deaf as well as blind—“Spreads his light wings and in a moment flies” at sight of reason.—She feels greatly embarrassed. She knows the wishes of all her Friends and to them joins her own, but all will not avail; I really think she must take her own way and nobody say her Nay. However if you come up you may know perhaps how matters stand. I chanced to find her in a more unreserved state than she commonly is. I expect her here a thursday. Come and dine with me, you will find me a little up in arms as they say—but very glad to see you. I shall expect you. Father says take his horse which Brother has, and come down and change. He wants to send Brothers home. I wish you would procure me half a yd. cambrick about 2/10 yd. and 3 yd. of cloth about 25 seven Eights wide. You will greatly oblige yours,
     
      AA
     
     